Title: Memorandum on Appointments, 7 October 1802
From: Jefferson, Thomas
To: 


          
            Oct. 7. 1802.
          
          William P. Schenck is approved as keeper of the light house at Sandy Hook.
          Thomas Archer of Yorktown is approved as Collector at that port in the room of William Carey resigned
          Joseph Turner is approved as Collector of Brunswick in Georgia vice Claud Thompson to be removed for intemperance.
          Robert Anderson New of Kentucky is approved as Collector of the customs at Louisville in Kentuckey vice James Mc.Connel to be removed for failing to make due returns.
          
            Th: Jefferson
          
        